'·


                                             ORI INAL
            3Jn tbe Wniteb ~tates (!Court of jfeberal (!Claims
                                                No. 18-16C

                                            (Filed: May 7, 2018)

     *************************************
                                                      *
     CHARLES R. HODGES, JR.,                          *
                                                      *                          FILED
                               Plaintiff,             *                         MAY - 7 2018
                                                      *
     v.                                               *                        U.S. COURT OF
                                                                              FEDERAL CLAIMS
                                                      *
     THE UNITED STATES,                               *
                                                      *
                               Defendant.             *
                                                      *
     *************************************
                                       OPINION AND ORDER

     WHEELER, Judge.

             Charles R. Hodges, Jr., a prose plaintiff, seeks relief in this Court against the United
     States for alleged violations of his Eighth and Fourteenth Amendment rights to due process,
     procedural due process, equal protection of the law, and to be free from cruel and unusual
     punishment. The Government has filed a motion to dismiss for lack of subject matter
     jurisdiction. For the reasons explained below, the Court GRANTS the Government's
     motion to dismiss Mr. Hodges' claims.

                                               Background

             Mr. Hodges is a prose plaintiff currently residing in Chicago, Illinois. See 2nd Am.
     Compl. at I. In his Second Amended Complaint, Mr. Hodges claims that he was declared
     incompetent on August 18, 2011 by an Iowa criminal court, and that the criminal court's
     finding violated his Fourteenth Amendment due process rights and his Eighth Amendment
     right to be free from cruel and unusual punishment. Id. at 2-5. Specifically, Mr. Hodges
     alleges the following counts: (1) violation of his Fourteenth Amendment due process right
     to a fair trial; (2) violation of his Fourteenth Amendment procedural due process rights; (3)
     violation of his Fourteenth Amendment right to equal protection of the law; (4) violation
     of his Fourteenth Amendment due process right to "substituted judgment based on clear
and convincing evidence"; and (5) violation of his Eighth Amendment right to be free from
cruel and unusual punishment. Id. at 5. Mr. Hodges also appears to make a claim for social
security disability benefits, alleging that "one of these faulty adjudications, I believe caused
me to lose my Social Security disability insurance benefits from [August of] 2011 to April
of 2013." Id. at 7. It is not entirely clear to the Comi whether Mr. Hodges is making a
claim for benefits, or to which "faulty adjudication" he refers.

        Mr. Hodges filed his original complaint with the Court on January 2, 2018. Dkt.
No. I. Shortly thereafter, Mr. Hodges filed his First Amended Complaint, followed by his
Second Amended Complaint. Dkt. Nos. 7, 9. In response to Mr. Hodges' Second
Amended Complaint, the Government filed a Rule 12(b)(l) motion to dismiss for lack of
subject matter jurisdiction on March 5, 2018. Dkt. No. 10. On April 10, 2018, Mr. Hodges
filed a response entitled, "Motion for Objection to Motion to Dismiss for Lack of
Jurisdiction and to Enforce Refund of Amount Collected." 1 Dkt. No. 12. The Government
filed its reply on May 3, 2018, Dkt. No. 14, and the Court has deemed oral argument
unnecessary.

                                              Discussion

       The Tucker Act ordinarily is the focus of subject matter jurisdiction in this Court,
and states:

                The United States Court of Federal Claims shall have
                jurisdiction to render judgment upon any claim against the
                United States founded either upon the Constitution, or any Act
                of Congress or any regulation of an executive department, or
                upon any express or implied contract with the United States, or
                for liquidated or unliquidated damages in cases not sounding
                in tort.

28 U.S.C. § 149l(a)(l). The Tucker Act itself "does not create a cause of action." RHI
Holdings, Inc. v. United States, 142 F.3d 1459, 1461 (Fed. Cir. 1998). Thus, a plaintiff
must identify a "separate source of substantive law that creates the right to money
damages" in order to invoke the Court's jurisdiction over a claim. Greenlee County, Ariz.
v. United States, 487 F.3d 871, 875 (Fed. Cir. 2007) (quoting Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005)). Failure to establish jurisdiction under the Tucker Act
requires the Court to dismiss under Rule 12(b)(l). Outlaw v. United States, 116 Fed. Cl.
656, 658 (2014). When deciding a Rule 12(b)(l) motion to dismiss, a court must assume
all the undisputed facts in the complaint are true and draw reasonable inferences in the non-

1 InMr. Hodges' response, he does not address any of the Government's arguments and instead attempts to
allege a separate tax refund claim. See Pl. 's Resp. at 3-5. As this claim is not included in Mr. Hodges'
pending Second Amended Complaint, the Court will not address it. See Driessen v. United States, 116 Fed.
Cl. 33, 44 n.1 O (20 l 4)(citing Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998)).

                                                    2
movant's favor. Erikson v. Pardus, 551 U.S. 89, 91 (2007). Courts hold pleadings made
by pro se plaintiffs to a less stringent standard and liberally construe language in the
plaintiffs favor. Id. at 94; Haines v. Kerner, 404 U.S. 519, 520 (1972). However, none of
Mr. Hodges' claims survive the Government's 12(b)(l) motion to dismiss.

        This Court lacks jurisdiction to entertain Mr. Hodges' claims that his Eighth and
Fourteenth Amendment rights have been violated. Mr. Hodges alleges that the United
States, acting through the Iowa criminal court, violated his Fourteenth Amendment due
process rights and his Eighth Amendment right to be free from cruel and unusual
punishment by declaring him incompetent. See 2nd Am. Comp!. at 2-5. However, this
Court does not have jurisdiction over Eighth Amendment violations or Fourteenth
Amendment due process violations because monetary damages are not available under
either of these provisions. Ogden v. United States, 61 Fed. CI. 44, 47 (2004); LeBlanc v.
United States, 50 F .3d I 025, 1028 (Fed. Cir. I 995); Stephanatos v. United States, 81 Fed.
CI. 440, 445 (2008). Additionally, while it remains unclear whether Mr. Hodges is making
a claim for social security disability insurance benefits, this Court nonetheless also lacks
jurisdiction over such claims. See Marcus v. United States, 909 F.2d 1470, 1471 (Fed. Cir.
 1990) ("[W]e hold that the [Court of Federal Claims] has no jurisdiction under the Tucker
Act ... over claims to social security benefits .... " (citations omitted)).

                                        Conclusion

      For the reasons stated above, the Government's motion to dismiss is GRANTED.
The Clerk of the Court shall enter judgment accordingly. No costs.

       IT IS SO ORDERED.


                                                        THOMAS C. WHEELER
                                                        Judge




                                             3